Mr. Justice Wolf
delivered the opinion of the court.
The petitioners substantially alleged that they had begun a suit in unlawful detainer before the Municipal Court of San Juan; that they obtained a judgment from which the defendant appealed; that pending the appeal the defendant *306deposited the intervening instalment of rent in the municipal court; that while the appeal was pending the defendant gave up possession of the land; that when the petitioners sought to obtain the deposits in the municipal court the latter refused to make such an order because it was without jurisdiction pending the appeal; that upon presenting the matter to the district court, on the theory that the appeal had been abandoned inasmuch as the defendant had complied with the judgment, the said court refused to dismiss the appeal but instead rendered a judgment ordering the filing away of the case; that due to this action by the district court the defendant was insisting that by reason of the appeal and the action of the district court no judgment remained against him. The petitioners asked for a writ of certiorari on various grounds. The record does not disclose that the, petitioners took any further step either in the municipal or district court, but are asking this court to determine their rights in the first instance.
Although the contentions of the petitioners do not seem, prima facie to lack merit, especially the contention that the action of the district court was equivalent to a dismissal, we do not find .ourselves in a position to entertain jurisdiction. The petitioners do not satisfy us that they could not now obtain the instalment deposited in the municipal court on due application to it, nor that in case of refusal by that court a proper remedy qua mandamus or otherwise might not be obtained from the district court. Under the circumstances the questions raised seem academic and the writ for the present will be denied.